NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30252

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00080-JO-1

 v.
                                                MEMORANDUM*
CHAD STEPHEN WILSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Robert E. Jones, District Judge, Presiding

                       Argued and Submitted March 5, 2018
                                Portland, Oregon

Before: N.R. SMITH and HURWITZ, Circuit Judges, and CURIEL,** District
Judge.

      Chad Stephen Wilson was convicted of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). His appeal challenges only the

district court’s order denying his motion to suppress. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gonzalo P. Curiel, United States District Judge for the
Southern District of California, sitting by designation.
28 U.S.C. § 1291. We review the district court’s ruling de novo, but we review the

court’s underlying factual findings for clear error. United States v. Zapien, 861
F.3d 971, 974 (9th Cir. 2017). We affirm.

      1. The warrantless search of Wilson’s drawstring backpack complied with

the Fourth Amendment as a reasonable protective search under Michigan v. Long,

463 U.S. 1032 (1983). At the time of the search, there was reasonable suspicion to

believe that Wilson (or Smith, another recent occupant of the vehicle that was

searched) was “dangerous and [could have] gain[ed] immediate control of

weapons.” Id. at 1049.

      2. The warrantless search of Wilson’s drawstring backpack also complied

with the Fourth Amendment as a reasonable search incident to arrest under Arizona

v. Gant, 556 U.S. 332 (2009). Wilson was “unsecured and within reaching

distance of the passenger compartment at the time of the search.” Id. at 343.

Under such circumstances, the officers could conduct a warrantless search of the

backpack in the passenger compartment without violating the Fourth Amendment.

Id. at 345. The fact that the search occurred prior to Wilson’s arrest did not make

it unreasonable. At the time of the search, the officers possessed probable cause to

believe Wilson had unlawfully possessed a restricted weapon, and the search was

“roughly contemporaneous” with the arrest. United States v. Smith, 389 F.3d 944,

951–52 (9th Cir. 2004) (per curiam).


                                          2
AFFIRMED.




            3